UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7694


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS PEREZ, a/k/a Luis Quilson,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:04-cr-00057-JPB-DJJ-1; 3:11-cv-00056-
JPB)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luis Perez, Appellant Pro Se.    Paul Thomas Camilletti, Thomas
Oliver Mucklow, Assistant United States Attorneys, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Luis Perez seeks to appeal the district court’s order

denying    his      motion     for       a    certificate           of    appealability         with

respect to his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                     The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                    28   U.S.C.      § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief    on    the    merits,       a   prisoner             satisfies     this   standard      by

demonstrating         that     reasonable               jurists     would       find    that     the

district       court’s      assessment         of        the    constitutional         claims    is

debatable      or     wrong.      Slack         v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and         that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Perez has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense       with    oral     argument            because         the    facts       and     legal



                                                    2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3